PER CURIAM.
This is an appeal from the trial court’s order denying the defendant’s motion to withdraw her guilty plea. This motion was made a month before sentencing and about two weeks after the change of her plea from not guilty to guilty and immediately after defendant had changed counsel. No evidentiary hearing was conducted upon the motion to withdraw.
We have considered the multiple grounds asserted in the motion to withdraw. In balance we are of the opinion that the content of the motion was sufficient to *1031merit an evidentiary hearing. Stovall v. State, 252 So.2d 376, (Fla. 4th DCA 1971) and Brown v. State, 422 So.2d 1056 (Fla. 4th DCA 1982).
We reverse and remand with instructions to conduct an evidentiary hearing upon defendant’s motion to withdraw guilty plea.
Reversed and remanded.
BERANEK and WALDEN, JJ., concur.
LETTS, J., dissents without opinion.